DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 2 and 14 have been cancelled. Claims 1, 3, 5, 8, 12-13, and 15 have been amended. Claims 1, 3-13, and 15-20 are currently pending. 

Allowable Subject Matter

Claims 1, 3-13, and 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the cited references either alone or in combination teach a first register configured to store a value of a first parameter, and a first correction circuit configured to adjust a first duty ratio of the first pulse signal according to the value of the first parameter in the first register; a second register configured to store a value of a second parameter, a second correction circuit configured to adjust a second duty ratio of the second pulse signal according to the value of the second parameter in the second register.

Regarding claims 13 and 15, none of the cited references either alone or in combination teach a parameter for adjusting a duty ratio of a pulse signal output to a transmission line; adjust the duty ratio of a first pulse signal to be transmitted on the transmission line; in response to a first instruction from a host, output the first pulse signal to the transmission line at a plurality of duty ratios; in response to a second instruction store a first optimum value as a value of the parameter in a register; measure a duty ratio of a second pulse signal received from the host; and transmit a result of the measurement to the host. 

US PGPUB 2014/0351359 discloses a master-slave clock synchronization system that performs feedback signaling to derive an optimal clock signal. No mention of measuring a duty ratio of a second pulse signal received from the host; and transmitting a result of the measurement to the host is present. 

US PGPUB 2019/0237127 discloses performing duty cycle adjustment based on duty-ratio register values. No mention of a parameter for adjusting a duty ratio of a pulse signal output to a transmission line; adjust the duty ratio of a first pulse signal to be transmitted on the transmission line; in response to a first instruction from a host, output the first pulse signal to the transmission line at a plurality of duty ratios; in response to a second instruction store a first optimum value as a value of the parameter in a register; measure a duty ratio of a second pulse signal received from the host; and transmit a result of the measurement to the host is present. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184